Case 19-40682-pwb   Doc 17   Filed 05/03/19 Entered 05/03/19 10:39:56   Desc
                                  Page 1 of 3

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

     IN RE: DANIEL SALAZAR AND                 {   CHAPTER 13
            REBECCA JO SALAZAR,                {
                                               {
             DEBTOR(S)                         {   CASE NO. R19-40682-PWB
                                               {
                                               {   JUDGE BONAPFEL


                             OBJECTION TO CONFIRMATION


          COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
     Confirmation of the plan for the following reasons:

          1. The Debtor(s)' payments under the proposed plan are
     not current.

          2. The Debtor(s) has failed to provide the Trustee with a
     copy of the federal tax return or transcript of such return for
     the most recent tax year ending immediately before the
     commencement of the instant case and for which a federal income
     tax return was filed, in violation of 11 U.S.C. Section
     521(e)(2)(A)(i).

          3. The Debtor has not filed copies of all payment advices
     or other evidence of payments received within sixty (60) days
     before the date of the filing of the petition as required by 11
     U.S.C. §521(a)(1)(B)(iv) and Rule 1007(b)(1)(E) F.R. Bankr. P.

          4.   The proposed plan fails to provide for the treatment
     of Republic Finance. However, said creditor has filed a secured
     claim.

          5. The Chapter 13 Plan fails to provide for the
     appropriate pool of funds or dividend to the unsecured
     creditors, as required by 11 U.S.C. Section 1325(b)(1)(B).
     Specifically, the 22C Form reflects disposable income of
     $177.01, thus necessitating an unsecured pool of $10,620.60.

          6. The Chapter 13 plan fails to provide for an increase
     in payments when a retirement savings loan ends in approximately
     two (2) years, thereby indicating a lack of good faith. 11
     U.S.C. Section 1325(a)(3).


     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     albertg@atlch13tt.com
Case 19-40682-pwb   Doc 17   Filed 05/03/19 Entered 05/03/19 10:39:56   Desc
                                  Page 2 of 3

          7. The Chapter 13 Plan is not feasible as the sum of the
     equal monthly payments to creditors is greater than the monthly
     plan payment, in violation of 11 U.S.C. Section 1325(a)(6).

          8. The Form 122C-2 appears to claim an incorrect amount
     for line item 13(e).

          WHEREFORE, the Trustee moves the Court to inquire into the
     above objections, deny Confirmation of this Debtor's (s') Plan
     and to dismiss the case; or, in the alternative, convert the
     case to one under Chapter 7.




                                      __________/s/_____________
                                      Albert C. Guthrie, Attorney
                                      for Chapter 13 Trustee
                                      GA Bar No. 142399




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     albertg@atlch13tt.com
Case 19-40682-pwb   Doc 17   Filed 05/03/19 Entered 05/03/19 10:39:56   Desc
                                  Page 3 of 3

     R19-40682-PWB
                              CERTIFICATE OF SERVICE


          This is to certify that on this day I caused a copy of the
     foregoing pleading to be served via United States First Class
     Mail, with adequate postage thereon, on the following parties at
     the address shown for each:

     DEBTOR(S):

     DANIEL SALAZAR
     1414 PAMELA DRIVE
     TUNNEL HILL, GA 30755-9616

     REBECCA JO SALAZAR
     1414 PAMELA DRIVE
     TUNNEL HILL, GA 30755-9616

     I further certify that I have on this day electronically filed
     the pleading using the Bankruptcy Court's Electronic Filing
     program, which sends a notice of this document and an
     accompanying link to this document to the following parties who
     have appeared in this case under the Bankruptcy Court's
     Electronic Case Filing program:

     SAEGER & ASSOCIATES, LLC

     This 3rd day of May 2019




                  /s/      ________
     Albert C. Guthrie, Attorney
     State Bar No. 142399




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     albertg@atlch13tt.com
